Citation Nr: 0722552	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the issues on appeal.  The 
veteran testified before the undersigned at a hearing in 
Newark, New Jersey, in June 2006.  In June 2007, the 
undersigned Veterans Law Judge granted the veteran's motion 
to advance this case on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

It is noted that as to all the claims on appeal, the issue in 
contention is whether the current disability is service-
related.  None of the claimed disabilities appear to be shown 
in the service medical records or in any of the medical 
records on file for years after service.  Where a veteran has 
served in combat and alleges injury in combat, a VA 
examination to determine service connection of any current 
disability alleged to be related to the in-service injury may 
be afforded to the veteran to assist in claim development.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 3.159.  The 
only requirement of evidence, lay or otherwise, of service 
incurrence of a disease or injury alleged by a combat veteran 
to have been incurred in combat is that it be satisfactory 
and consistent with the circumstances, conditions, and 
hardships of such service, even when there is no official 
record of such incurrence or aggravation.  Id.  For reasons 
as discussed below, the appeal must be remanded for, inter 
alia, additional VA examinations.  

Regarding hearing loss and tinnitus, the veteran has 
testified to acoustic trauma in combat in service.  A June 
2005 VA examination showed bilateral hearing loss, and it was 
reported that the veteran gave a history of tinnitus of 5 
years' duration.  In November 2005, the veteran stated in a 
letter that he had told the examiner that the tinnitus had 
worsened 5 years before; it had existed since service.  In 
December 2005, the veteran's file was reviewed by a different 
VA audiologist, for the purpose of commenting on service 
incurrence.  She stated that at service separation, hearing 
was within normal limits according to watch and coin click 
tests.  She stressed, however, that these tests were not 
frequency-specific, and a high frequency hearing loss could 
go undetected.  She read, or misread, the November 2005 
letter to indicate that he meant to say at the VA examination 
that tinnitus had begun in service.  Based on the history of 
military and occupational exposure and the discrepancy about 
when tinnitus began, it was her opinion that hearing loss and 
tinnitus were not "at least as likely" due to military 
service.  As it appears that the second audiologist based her 
opinion at least in part on a credibility determination 
against the veteran that was not justified by his letter, but 
that she otherwise thought that a high frequency hearing loss 
in service might have gone undetected (or been consistent 
with the veteran's service), the Board feels that a new VA 
examination on the etiology of bilateral hearing loss and 
tinnitus is warranted in this case.  Id.

As to hypertension, the veteran testified that after he 
served in combat, he initiated treatment for high blood 
pressure in 1947 with Dr. Lewiston, now deceased.  Then he 
saw Dr. Ceceris starting in 1990, although he too was now 
deceased.  According to these physicians, the veteran's blood 
pressure became elevated from salt tablets given in service 
and/or the stress of combat.  The veteran wished his 
shipboard records to be associated with his other service 
medical records at the VA.  He felt these records would show 
in-service treatment for hypertension.  He had filed his 
first claim with VA in 1949 for his hand and also, he 
thought, for his blood pressure.  He had been told that his 
submissions in connection with that claim had been destroyed 
in a flood at The American Legion.  

Additionally, the Board notes that the veteran has submitted 
what he identifies as a copy of an old VA identification card 
indicating that he filed a claim on March 14, 1949, but that 
no record exists in the claims file for that claim.  
According to a rating decision dated in May 2002, there is no 
record of this claim and the "c-number" is assigned to 
another veteran.  Current medical records show that the 
veteran has hypertension.  Given the veteran's testimony that 
hypertension was shown in service, that he initiated 
treatment the year of separation and was told that it 
resulted from service, and the apparent validity of the 
veteran's old VA identification card, the Board believes that 
a VA examination may also assist in resolving this case.  
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make an attempt to 
secure the deck logs relevant to the 
veteran's service onboard ship, through 
official channels.

2.  If possible, the RO should clarify 
the nature of any claim filed by the 
veteran in 1949 and obtain any records 
that survive from that claim.

3.  The RO should obtain the veteran's 
records of treatment for the claimed 
disabilities since June 2005.  After 
securing the necessary release, the RO 
should obtain these records.

4.  The veteran should be afforded a VA 
audiological examination to determine the 
etiology of bilateral hearing loss and 
tinnitus.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  A 
complete history should be obtained.  

The examiner should be asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent degree of probability 
or greater) that any presently diagnosed 
bilateral hearing loss and tinnitus are 
related to service including acoustic 
trauma of combat in service.  

5.  The veteran should be afforded a VA 
medical examination to determine the 
etiology of hypertension.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  A complete history should 
be obtained.  

The examiner should be asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent degree of probability 
or greater) that any presently diagnosed 
hypertension is related to service 
including stress of combat in service and 
usage of salt tablets in service.  

6.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record and readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of 
the case (SSOC) and given the 
opportunity to respond thereto.  The 
SSOC should consider the applicability 
of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), including whether any 
disability shown is consistent with the 
circumstances, conditions or hardships 
of the veteran's service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

